
	
		I
		111th CONGRESS
		1st Session
		H. R. 4328
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Scott of Virginia
			 (for himself, Mr. Conyers, and
			 Mr. Lewis of Georgia) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to award credit
		  toward the service of a sentence to prisoners who participate in designated
		  educational, vocational, treatment, assigned work, or other developmental
		  programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Literacy, Education, and
			 Rehabilitation Act.
		2.Credit for
			 participation in educational, vocational, treatment, assigned work, or other
			 developmental programs
			(a)In
			 generalSection 3624 of title 18, United States Code, is
			 amended—
				(1)in subsection (a),
			 by striking as provided in subsection (b);
				(2)by redesignating
			 subsections (c), (d), (e), and (f), as subsections (d), (e), (f), and (g);
			 and
				(3)by inserting after
			 subsection (b) the following new subsection:
					
						(c)Credit toward
				service of sentence for satisfactory participation in a designated
				program
							(1)In
				generalSubject to paragraphs (2) and (3), a prisoner serving a
				term of imprisonment of more than 1 year may receive credit toward the service
				of the prisoner’s sentence, in addition to any other credit received, beyond
				the time already served, of up to 60 days at the end of each year of the
				court-imposed sentence, beginning at the end of the first year of such
				sentence. Credit for the last year or portion of a year of the term of
				imprisonment shall be prorated and credited within the last 6 weeks of the
				sentence.
							(2)Satisfactory
				participation in designated programA prisoner shall be awarded
				credit under paragraph (1) if the Director of the Bureau of Prisons determines
				that the prisoner has earned, or is making satisfactory progress toward
				earning, a certificate of completion in a designated program, has
				satisfactorily participated in a designated program, or has taught or conducted
				a designated program.
							(3)Number of days
				of credit awarded
								(A)In
				generalThe Director of the Bureau of Prisons shall determine and
				establish a policy setting forth the rate of the number of days of credit which
				a prisoner may be awarded under this subsection with respect to any designated
				program.
								(B)Specific
				considerationsIn determining the number of days of credit a
				prisoner may be awarded with respect to a designated program, the Director of
				the Bureau of Prisons shall consider—
									(i)the level of
				difficulty of the program;
									(ii)the time required
				by the program;
									(iii)the level of
				responsibility expected of the prisoner with respect to the program;
									(iv)the rehabilitative
				benefits the program provides the prisoner; and
									(v)the benefits the
				program provides the Bureau of Prisons.
									(C)Availability to
				prisonersThe Director of the Bureau of Prisons shall make the
				policy applicable to credit awarded under this subsection available for each
				prisoner to review prior to that prisoner’s participation in any designated
				program.
								(4)EligibilityAny
				person sentenced to a term of imprisonment under custody of the Attorney
				General, whether sentenced or convicted prior to or after November 1, 1987,
				shall be eligible for the credits described in this subsection.
							(5)Designated
				programThe term designated program means a program
				which has been designated by the Director of the Bureau of Prisons as a program
				which benefits either prisoners or the Bureau of Prisons, including—
								(A)educational and
				vocational programs, such as courses and programs through which a prisoner may
				earn a high school diploma or an equivalent degree or certification through an
				accredited vocational training program, college, or university;
								(B)treatment
				programs, such as interventional rehabilitation programs, including mental
				health and drug abuse programs; and
								(C)assigned work and
				developmental
				programs.
								.
				(b)Prisoners
			 transferred from foreign countries to the custody of the Attorney
			 General
				(1)In
			 generalThe second sentence of section 4105(c)(1) of title 18,
			 United States Code, is amended by inserting and for participation in
			 designated programs under section 3624(c) after satisfactory
			 behavior.
				(2)Conforming
			 amendmentsSection 4105(c) of title 18, United States Code, is
			 amended—
					(A)by striking
			 at the rate provided in section 3624(b) each place it appears
			 and inserting at the rates provided in sections 3624(b) and (c);
			 and
					(B)in paragraph (3),
			 by striking section 3624(b) and inserting sections
			 3624(b) and (c).
					(c)Conforming
			 amendments
				(1)Title
			 18Section 3603(6) of title 18, United States Code, is amended by
			 striking 3624(c) and inserting 3624(d).
				(2)Title
			 28Section 994(a)(2)(F) of title 28, United States Code, is
			 amended by striking 3624(c) and inserting
			 3624(d).
				3.Good time
			 credit
			(a)In
			 generalSection 3624(b)(1) of
			 title 18, United States Code, is amended by striking , beyond the time
			 served, of up to 54 days at the end of each year of the prisoner’s term of
			 imprisonment, beginning at the end of the first year of the term, and
			 inserting of up to 54 days for each year of the prisoner’s sentence
			 imposed by the court,.
			(b)Restoration of
			 creditSection 3624(b)(1) is amended by striking the sentence
			 beginning Credit that has not been earned and inserting
			 The Bureau may subsequently restore any or all credit previously denied,
			 based on the prisoner’s maintaining good behavior as determined by the
			 Bureau..
			(c)ApplicabilityThe
			 amendments made by this section apply with respect to each prison sentence that
			 has not been completed before the effective date of this Act, except any
			 sentence imposed before November 1, 1987.
			4.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect upon the expiration of the 90-day
			 period beginning on the date of the enactment of this Act.
		
